Opinion issued January 15, 2010










 

In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-09-00388-CR
          01-09-00389-CR
____________

IN RE TODD-WARREN ALTSCHUL , Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Todd-Warren Altschul, has filed a pro se petition for writ of
mandamus, complaining that the trial court
 had not ruled on his motions for
judgments nunc pro tunc that he filed in cause numbers 26672 and 26673.
  Since the
petition was filed, the trial court has ruled on relator’s motions.
 
          We, therefore deny the petition for writ of mandamus as moot.  See In re
Jaramillo, 164 S.W.3d 417 (Tex. App.—Texarkana 2005, orig. proceeding); In re
Woods, 261 S.W.3d 340, 341 (Tex. App.—Waco 2008, orig. proceeding); See In re
Newby, 266 S.W.3d 557, 559 (Tex. App.—Waco 2008, orig. proceeding); In re
Markowitz, 998 S.W.2d 417 (Tex. App.—Waco 1999, orig. proceeding).
          We deny as moot any pending motions.
PER CURIAM
Panel consists of Justices Jennings, Higley and Sharp.
Do not publish.  Tex. R. App. P. 47.2(b).